Wells, J.
In each of these cases, the plaintiff, after arriving at full age, signed the instrument styled “ Covenant or Constitution,” by which the “ United Society of Believers ” were bound together as one body in all their religious, social and pecuniary interests. Her rights must therefore be determined by the provisions of that instrument.
1. She cannot recover for her services, either upon the written agreement or upon an implied assumpsit; because all such right is expressly and explicitly renounced.
2, She cannot recover for the expenses of her support since her separation from the community; because, whatever support she was entitled to receive under the “ covenant,” she was to enjoy as a member of the church so constituted, with the others, “ according to their several needs and circumstances,” and only “ while standing in Gospel union and maintaining the principles of this covenant.” It is not an absolute right of support, but a qualified and peculiar one; the extent and manner of which can be measured and determined only by the constituted authorities dí the organization thus created.
*913. She is not entitled to recover damages for her expulsion from the church or society. By the “ covenant,” the members agree to “ receive and acknowledge, as our elders in the Gospel, those members in the church who are or may be chosen and appointed for the time being to that office and calling,” and to “ conform and subject ourselves to the known and established faith and principles of our community, and to the counsels and directions of the elders.” It is also “ stipulated and agreed that the benefits, privileges and enjoyments secured by this covenant to the members of the church shall not be considered as extending to any person who shall refuse to comply with the conditions of this association; or who shall refuse to submit to the admonition and discipline of the constituted authority of the church; ” “of which refusal or non-compliance the leading authority acknowledged in the first article of this covenant shall be the proper and constitutional judges.” The leading authority, thus referred to, we understand to be the ministers and elders of this society, who are constituted the “ primary authority ” therein; and not the ministry of the general community composed of the several societies, or the “ parental authority ” in the first established ministry at New Lebanon.
The plaintiff has been found and declared by this authority to be not in conformity with the principles of the society; and, upon being warned thereof, refused to submit to the admonition. She was excluded for refusing to “ conform and subject ” herself “ to the counsels and directions of the elders; ” and, still persisting in and adhering to the objectionable opinions and doctrines, she proposes to try here the question whether they are in reality inconsistent with the established belief of the society. We have no standard by which to try that question. By her agreement it must be submitted solely and exclusively to the ministers and elders, who are, by that instrument, made “ the proper and constitutional judges ” of her compliance or non-compliance with the conditions of the association.
Judgments on the verdicts for the defendant,